DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/074970 filed 09/02/2015, which claims benefit of the Japanese Application No. JP2014-180431 filed 09/04/2014, has been received and acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 11, 13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle (Mickle, T T, et al. “Microstructural Characterization of Melt-Spun of Al3Ti--Nb Intermetallics.” Melt-Spinning and Strip Casting: Research and Implementation, no. 420, 1 Mar. 1992, pp. 183–199) in view of Guo (Guo, Jingjie, et al. “Evaporation Behavior of Aluminum during the Cold Crucible Induction Skull Melting of Titanium Aluminum Alloys.” Metallurgical and Materials Transactions B, vol. 31, no. 4, 2000, pp. 837–844), and Friedrich (Friedrich, Bernd. “The 10th World Conference on Titanium.” A New Processing Route for Titanium Alloys by Aluminothermic Reduction of Titanium Dioxide and Refining by ESR, 2003 pp. 1–3).

Regarding Claim 1, Mickle teaches a study into the microstructure of various titanium aluminide alloys produced using melt-spinning techniques (Page 184, Introduction). Mickle teaches melting and holding various titanium aluminide alloys comprising from approximately 55 mass% to 63 mass% of Al (Page 185, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Mickle teaches preparing the alloys by using materials by a melting method using a water-cooled copper vessel (Page 185). 
However, Mickle is silent to the processing conditions including the pressure, and the oxygen amount within the raw materials. 
Guo teaches a study into the evaporation behavior of aluminum during the cold crucible induction skull melting of titanium aluminum alloys (Abstract). Guo teaches a substantially similar process as Mickle and applicant including melting and holding a titanium aluminide alloy, and using a water-cooled copper vessel (Page 842, Equipment and Melting Practice), in atmospheres ranging from 0.01 Pa to 100 Pa (Page 840, Figure 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Guo teaches by carefully selecting the temperature and pressure of the process, the evaporation behavior of aluminum within the melt can be controlled in such a way that the nominal composition of the final ingot can be attained (Page 840, “B. Judged Results and Discussion”). 
Friedrich teaches a study into novel processing routes for titanium alloys by aluminothermic reduction of titanium dioxide and refining by electro-slag remelting (ESR) (Abstract). Friedrich teaches preparing an alloy material comprising an aluminum material (e.g., Al2O3), and a titanium material (e.g., TiO2), of which contains oxygen in amounts of 47.08 mass% and 40.07 mass% respectively (Page 1 through Page 2), and exemplified below in Table I using calculation (1) and are used, in part, to decrease the oxygen content thereof (Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Friedrich teaches by using high grade rutile (i.e., raw titanium oxide presumably in mineral form) as opposed to titanium oxide pigment, in an aluminothermic reduction process, of which is meant to be immediately followed by a cold-crucible process (Pages 2-3), than production cost of titanium aluminide alloys can be reduced (Page 3, Conclusions). 

                        
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    M
                                                    e
                                                    t
                                                    a
                                                    l
                                                    l
                                                    i
                                                    c
                                                     
                                                    E
                                                    l
                                                    e
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    M
                                                    e
                                                    t
                                                    a
                                                    l
                                                    l
                                                    i
                                                    c
                                                     
                                                    E
                                                    l
                                                    e
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                            ×
                            100
                        
                             (1)


Table I - The oxygen content within the raw materials taught by Friedrich using calculation (1).
Compound
OxygenWt %
TiO2
40.07
Al2O3
47.08


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle with the concepts of Guo and Friedrich with the motivation of controlling the final alloy composition in a cost-effective manner. 
With respect to the limitation of “thereby decreasing an oxygen content in the Ti-Al alloy”, the examiner points out that if one uses the concepts of Friedrich with the combination of Mickle in view of Guo, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a decrease in oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 3, Mickle teaches the melting method being an arc melting method (Page 185). 
Regarding Claim 5, and Claim 7, Guo teaches using a water-cooled copper vessel (Page 842, Equipment and Melting Practice), in atmospheres ranging from 0.01 Pa (e.g. 1.0×10.2 Pa) to 100 Pa (e.g., 1.0×102 Pa) (Page 840, Figure 5), of which overlaps with the range of 1.0×102 Pa (or more) as recited within Claim 5 and Claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Guo teaches by carefully selecting the temperature and pressure of the process, the evaporation behavior of aluminum within the melt can be controlled in such a way that the nominal composition of the final ingot can be attained (Page 840, “B. Judged Results and Discussion”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle with the concepts of Guo with the motivation of controlling the nominal composition of a final alloy. 
Regarding Claim 11, with respect to the limitation of “wherein the oxygen content in the Ti-Al alloy decreases at least 32.5% after the melting and holding based on the mass of the oxygen in the Ti-Al alloy before the melting and holding”, the examiner points out that if one uses the concepts of Guo and Friedrich with the teachings of Mickle, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an oxygen content within the Ti-Al alloy would decrease to at least 32.5% after melting and holding based on the mass of the oxygen within the Ti-Al alloy before melting and holding would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 13, Mickle teaches melting and holding various titanium aluminide alloys comprising from approximately 55 mass% to 63 mass% of Al (Page 185, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the limitation of “wherein the oxygen content in the Ti-Al alloy decreases at least 96.5% after the melting and holding based on the mass of the oxygen in the Ti-Al alloy before the melting and holding”, the examiner points out that if one uses the concepts of Guo and Friedrich with the teachings of Mickle, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an oxygen content within the Ti-Al alloy would decrease to at least 96.5% after melting and holding based on the mass of the oxygen within the Ti-Al alloy before melting and holding would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 15, with respect to the limitation of “wherein there is substantially no decrease in the content of the Al and the content of the Ti in the Ti-Al alloy after the melting and holding”, the examiner points out that if one uses the concepts of Guo and Friedrich with the teachings of Mickle, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that substantially no decrease in the content of the Al and the content of the Ti within the Ti-Al alloy after the melting and holding would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 17, with respect to the limitation of “wherein during the melting and holding an oxide of titanium reacts with aluminum to form Al2O3”, the examiner points out that if one uses the concepts of Guo and Friedrich with the teachings of Mickle, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that during melting and holding, an oxide of titanium reacting with aluminum and forming Al2O3 would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 18, Mickle teaches melting and holding various titanium aluminide alloys comprising from approximately 55 mass% to 63 mass% of Al (Page 185, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Regarding Claim 20, Mickle teaches a study into the microstructure of various titanium aluminide alloys produced using melt-spinning techniques (Page 184, Introduction). Mickle teaches melting and holding various titanium aluminide alloys comprising from approximately 55 mass% to 63 mass% of Al (Page 185, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Mickle teaches preparing the alloys by using materials by a melting method using a water-cooled copper vessel (Page 185). Mickle teaches the melting method being an arc melting method (Page 185). 
With respect to the limitation of “holding the melting Ti-Al alloy in the molten state” the examiner notes that while this feature is not specifically taught by Mickle, the feature is nonetheless obvious as within any melting process in which an alloy is being formed, holding at a molten state is a processing technique that is almost always performed as alloy formation requires a variable degree of time for, for example, chemical reactions and homogeneity to occur. While this limitation is not taught within Mickle, it is most likely because the step is so common within nearly all metallurgical operations that one of ordinary skill would be expected to understand that chemical reactions are not instant and that alloy homogeneity cannot occur the moment individual components come into contact as these scenarios are forbad by fundamental thermodynamic law.  
However, Mickle is silent to the processing conditions including the pressure, and the oxygen amount within the raw materials. 
Guo teaches a study into the evaporation behavior of aluminum during the cold crucible induction skull melting of titanium aluminum alloys (Abstract). Guo teaches a substantially similar process as Mickle and applicant including melting and holding a titanium aluminide alloy, and using a water-cooled copper vessel (Page 842, Equipment and Melting Practice), in atmospheres ranging from 0.01 Pa to 100 Pa (Page 840, Figure 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Guo teaches by carefully selecting the temperature and pressure of the process, the evaporation behavior of aluminum within the melt can be controlled in such a way that the nominal composition of the final ingot can be attained (Page 840, “B. Judged Results and Discussion”). 
Friedrich teaches a study into novel processing routes for titanium alloys by aluminothermic reduction of titanium dioxide and refining by electro-slag remelting (ESR) (Abstract). Friedrich teaches preparing an alloy material comprising an aluminum material (e.g., Al2O3), and a titanium material (e.g., TiO2), of which contains oxygen in amounts of 47.08 mass% and 40.07 mass% respectively (Page 1 through Page 2), and exemplified below in Table I using calculation (1) and are used, in part, to decrease the oxygen content thereof (Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Friedrich teaches by using high grade rutile (i.e., raw titanium oxide presumably in mineral form) as opposed to titanium oxide pigment, in an aluminothermic reduction process, of which is meant to be immediately followed by a cold-crucible process (Pages 2-3), than production cost of titanium aluminide alloys can be reduced (Page 3, Conclusions). 

                        
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    M
                                                    e
                                                    t
                                                    a
                                                    l
                                                    l
                                                    i
                                                    c
                                                     
                                                    E
                                                    l
                                                    e
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    M
                                                    e
                                                    t
                                                    a
                                                    l
                                                    l
                                                    i
                                                    c
                                                     
                                                    E
                                                    l
                                                    e
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                            ×
                            100
                        
                             (1)


Table II - The oxygen content within the raw materials taught by Friedrich using calculation (1).
Compound
OxygenWt %
TiO2
40.07
Al2O3
47.08


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle with the concepts of Guo and Friedrich with the motivation of controlling the final alloy composition in a cost-effective manner. 
With respect to the limitation of “wherein during the melting and holding an oxygen content in the Ti-Al alloy decreases by at least 32.5% based on the mass of the Ti-Al alloy before the melting and holding”, the examiner points out that if one uses the concepts of Friedrich with the combination of Mickle in view of Guo, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that during melting and holding, and oxygen content in the Ti-Al alloy being decreased by at least 32.5% based on the mass of the Ti-Al alloy before the melting and holding would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2, 4, 6, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle in view of Guo and Friedrich as applied to claim 1 above, and further in view of Friedrich (Friedrich B, Morscheiser J, Reitz J, Lochbichler C. Recycling of titanium-aluminide scrap. TITANIUM 2009. Hawaii, USA: ITA; Sep 13e16, 2009, previously cited) using a WACKER Service Guide (previously cited) as an evidentiary reference.

Regarding Claim 2, Mickle in view of Guo and Friedrich are relied upon for the reasons given above in addressing claim 1, however Mickle, Guo nor Friedrich explicitly teach mixing a CaO-CaF2 flux comprising from 35 mass% and 95 mass% or less of calcium fluoride based on the total weight of the CaO-CaF2 and calcium oxide with the TI-Al alloy before or during the melting of the Ti-Al alloy. 
Friedrich (A New Processing Route…) teaches the use of CaO-CaF2 fluxes during an initial alloy material production step wherein an aluminum material, and a titanium material are melted to produce an alloy material for subsequent deoxidizing (Page 1 through Page 2), however does not teach the use of the aforementioned fluxes during deoxidation.
Friedrich (Recycling of titanium-aluminide scrap) teaches a process for recycling Ti-Al scrap (Abstract). Friedrich teaches the use of a CaO and CaF2 as suitable fluxes and notes that fluorspar (CaF2) offers the best combination of thermochemical stability, stable processing conditions, and final ingot quality (Page 3, Column 2). Further, Friedrich teaches that the lowest oxygen levels can only be reached with low CaO contents and high Ca concentrations, and does so by continually adding fresh CaF2 (Page 3, Column 2). Friedrich notes that to achieve the best possible deoxidation, the feeding rate of Ca[O] and CaF2 was varied using an industrially available flux, WACKER 2052, of which contains 97% CaF2 and ≤2% CaO (Page 4, Column 1). The examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, 97% CaF2 is considered to be close enough to 95% as required by the instant claim that outcome of the process would be the same. This is one of many fluxes containing a combination of CaF2 and CaO, many of which have a CaF2 concentration in the range of 35 to 95 mass% calcium fluoride as evidenced by the WACKER service guide in Table II spanning pages 6 through 7. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mickle in view of Guo and Friedrich (A New Processing Route…) by incorporating the concepts of Friedrich (Recycling of titanium-aluminide scrap) with respect to the use of fluxes containing varied amounts of CaO and CaF2 with the motivation of achieving the best possible deoxidation results.
Regarding Claim 4, Mickle teaches the melting method being an arc melting method (Page 185). 
Regarding Claim 6, Guo teaches using a water-cooled copper vessel (Page 842, Equipment and Melting Practice), in atmospheres ranging from 0.01 Pa (e.g. 1.0×10.2 Pa) to 100 Pa (e.g., 1.0×102 Pa) (Page 840, Figure 5), of which overlaps with the range of 1.0×102 Pa (or more) as recited within the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Guo teaches by carefully selecting the temperature and pressure of the process, the evaporation behavior of aluminum within the melt can be controlled in such a way that the nominal composition of the final ingot can be attained (Page 840, “B. Judged Results and Discussion”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle with the concepts of Guo with the motivation of controlling the nominal composition of a final alloy. 
Regarding Claim 12, with respect to the limitation of “wherein the oxygen content in the Ti-Al alloy decreases at least 70% after the melting and holding based on the mass of the oxygen in the Ti-Al alloy before the melting and holding”, the examiner points out that if one uses the concepts of Guo and Friedrich with the teachings of Mickle, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an oxygen content within the Ti-Al alloy would decrease to at least 70% after melting and holding based on the mass of the oxygen within the Ti-Al alloy before melting and holding would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 14, with respect to the limitation of “the CaO-CaF2 is not soluble in the Ti-Al alloy”, the examiner points out that if one uses the concepts of Guo and Friedrich with the teachings of Mickle, one would appreciate that process and structure of Mickle as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the CaO-CaF2 not being soluble within the Ti-Al alloy would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 16, Friedrich teaches the mass of a CaO-CaF2 slag being 3.75 kg and a Ti-Al alloy mass of 28 kg (bottom of page 6), thus resulting in a flux to alloy percentage of approximately 13.4%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Friedrich teaches the use of a CaO and CaF2 as suitable fluxes and notes that fluorspar (CaF2) offers the best combination of thermochemical stability, stable processing conditions, and final ingot quality (Page 3, Column 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle in view of Guo with the concepts of Friedrich with the motivation of achieving thermodynamic and processing stability. 

Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle in view of Guo and Friedrich as applied to claims 1, and 3 above, and further in view of Sakamoto (Sakamoto, Koichi, et al. “Changes in Oxygen Contents of Titanium Aluminides by Vacuum Induction, Cold Crucible Induction and Electron Beam Melting.” ISIJ International, vol. 32, no. 5, 1992, pp. 616–624, previously cited). 

Regarding Claim 8, and Claim 10, Mickle in view of Guo and Friedrich are relied upon for the reasons given above in addressing claim 1, however Mickle, Guo nor Friedrich explicitly teach an alloy being melted and held in an atmosphere of 1.0×104 Pa or more. 
Sakamoto teaches a study into the changes in oxygen content of titanium aluminides by various processes including cold crucible induction (abstract). Sakamoto teaches a melting and holding a Ti-Al alloy comprising 40 mass% or more of Al and approximately 0.05 mass% oxygen (page 617, Table 2) by a melting method using a water-cooled copper vessel (page 617, 2.3 Procedure). Sakamoto teaches the Ti-Al alloy being melted and held in an atmosphere of 2.7×104 Pa (page 617, section 2.3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Sakamoto teaches this processing aspect, in part, allows for a very homogeneous and non-segregated composition (page 619, Section 3.2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle in view of Guo and Friedrich with the concepts of Sakamoto with the motivation of producing a homogeneous and non-segregated alloy. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mickle in view of Guo, Friedrich, and Friedrich as applied to claim 2 above, and further in view of Sakamoto (Sakamoto, Koichi, et al. “Changes in Oxygen Contents of Titanium Aluminides by Vacuum Induction, Cold Crucible Induction and Electron Beam Melting.” ISIJ International, vol. 32, no. 5, 1992, pp. 616–624, previously cited). 

Regarding Claim 9, Mickle in view of Guo, and Friedrich are relied upon for the reasons given above in addressing claim 2, however Mickle, Guo nor Friedrich explicitly teach an alloy being melted and held in an atmosphere of 1.0×104 Pa or more. 
Sakamoto teaches a study into the changes in oxygen content of titanium aluminides by various processes including cold crucible induction (abstract). Sakamoto teaches a melting and holding a Ti-Al alloy comprising 40 mass% or more of Al and approximately 0.05 mass% oxygen (page 617, Table 2) by a melting method using a water-cooled copper vessel (page 617, 2.3 Procedure). Sakamoto teaches the Ti-Al alloy being melted and held in an atmosphere of 2.7×104 Pa (page 617, section 2.3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Sakamoto teaches this processing aspect, in part, allows for a very homogeneous and non-segregated composition (page 619, Section 3.2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle in view of Guo and Friedrich with the concepts of Sakamoto with the motivation of producing a homogeneous and non-segregated alloy. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mickle in view of Guo and Friedrich as applied to claim 1 above, and further in view of Zollinger (Zollinger, J., et al. “Influence of Oxygen on Solidification Behaviour of Cast TiAl-Based Alloys.” Intermetallics, Elsevier, 27 June 2007). 

Regarding Claim 19, Mickle in view of Guo and Friedrich are relied upon for the reasons given above in addressing claim 1, however Mickle, Guo nor Friedrich explicitly teach the oxygen content within the Ti-Al alloy, before the melting and holding, being from 0.1 mass% to 25 mass%. 
Zollinger teaches a study into the influence of oxygen upon the solidification behaviors of titanium aluminum based alloys (abstract). With respect to the instant limitation, Zollinger teaches the processing aspect of using pure starting materials (e.g., high purity titanium and high purity aluminum) (page 1344, column 1, Experimental Procedure) and then supplementing these materials using titanium oxide powder to introduce a desired amount of oxygen (page 1344, column 1, Experimental Procedure). Thus, the processing aspect of adjusting a desired amount of oxygen within an alloy before being melting is a variable that was known within in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Furthermore, Zollinger teaches “When increasing the oxygen addition (Ti-44.2Al-1.4O alloy), the primary solidification phase changes from the β to α, as indicated by the six-fold symmetry of dendrite shown in Fig. 3d. Due to microsegregation, peritectic transformation and subsequent growing of γ phases occur in the interdendritic region until complete solidification. During cooling, the a dendrites transform to fully lamellar α2/γ microstructure and the interdendritic region remains single γ phase” (page 1345, column 2, Section 3.1.3.). The examiner notes that the Friedrich within A New Processing Route for Titanium Alloys by Aluminothermic Reduction of Titanium Dioxide and Refining by ESR that γ-TiAl is of high importance due to its corrosion resistance within high temperature applications (page 1, Introduction).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle in view of Guo and Friedrich with the concepts of Zollinger to adjust the oxygen content to a desired amount, including between 0.1 mass% to 25 mass% as Zollinger teaches that oxygen plays an important role in the stabilization of the γ-phase of which Friedrich teaches is desirable for high temperature applications. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.  

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, 3, 5, 7, 11, 13, 15, 17-18, and 20 under 35 U.S.C. § 103 over Mickle (Mickle, T T, et al. “Microstructural Characterization of Melt-Spun of Al3Ti--Nb Intermetallics.” Melt-Spinning and Strip Casting: Research and Implementation, no. 420, 1 Mar. 1992, pp. 183–199) in view of Guo (Guo, Jingjie, et al. “Evaporation Behavior of Aluminum during the Cold Crucible Induction Skull Melting of Titanium Aluminum Alloys.” Metallurgical and Materials Transactions B, vol. 31, no. 4, 2000, pp. 837–844), and Friedrich (Friedrich, Bernd. “The 10th World Conference on Titanium.” A New Processing Route for Titanium Alloys by Aluminothermic Reduction of Titanium Dioxide and Refining by ESR, 2003 pp. 1–3) have been fully considered but they are not persuasive. 
Applicant argues that as both Mickle and Guo explicitly teach that the oxygen content within the starting material being negligible, there would have been no motivation to led a person of ordinary skill to a deoxidation process. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation of combining with Guo to controllably produce an aluminum alloy ingot with a desired nominal composition (Guo - page 840, “B. Judged Results and Discussion”); the motivation of combining with Friedrich is to achieve reduced production costs (Friedrich - page 3, Conclusions). 
The applicant argues that the examiner is in error for asserting that the limitation of “thereby decreasing an oxygen content in the Ti-Al alloy” as defined by claim 1 is taught by the use of Friedrich with the combination of Mickle in view of Guo as the alloy materials of Mickle and Guo do not contain oxygen. The examiner respectfully points out that Friedrich is relied upon to teach a material containing oxygen. 
Applicant argues that the starting materials used by Friedrich are TiO2 and elemental Al, which are chemically distinct from the presently claimed Ti-Al alloy. The examiner respectfully disagrees and points out that the presently claimed alloy is required to have 40 mass% or more of Al and 0.1 mass% or more of oxygen. As such, within claim 1, the recitation of a Ti-Al alloy comprising 40 mass% or more of Al and 0.1 mass% or more of oxygen does not exclude TiO2 and elemental Al as starting materials. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735